            Case: 3:19-cv-00954-jdp Document #: 9 Filed: 03/09/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


SUSAN OWEN THOMPSON,


                      Plaintiff,
                                                Case No. 3:19-cv-00954-slc
           vs.

LINCOLN NATIONAL LIFE
INSURANCE COMPANY,

                      Defendant.


                            STIPULATION FOR DISMISSAL


           IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff,

Susan Owen Thompson, and Defendant, Lincoln National Life Insurance Company,

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), that the above-captioned matter shall be

dismissed on its merits and with prejudice but without costs or attorneys’ fees to

either party.




Dated: 3/9/20                      Hawks Quindel, S.C.
                                   Attorneys for Plaintiff

                                   By: s/ William E. Parsons
                                   William E. Parsons, State Bar No. 1048594
                                   Email: wparsons@hq-law.com
                                   Lynn K. Lodahl, State Bar No. 1087992
                                   Email: llodahl@hq-law.com
                                   409 East Main Street
                                   Madison, Wisconsin 53701-2155
                                   Telephone: 608/257-0040
                                   Facsimile: 608/256-0236


00714783
           Case: 3:19-cv-00954-jdp Document #: 9 Filed: 03/09/20 Page 2 of 2




Dated: 3/9/20                     Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                  Attorneys for Defendant

                                  By: s/ Byrne J. Decker
                                      Byrne J. Decker
                                      Two Monument Square, Suite 703
                                      Portland, ME 04101
                                      Telephone: 207-387-2957
                                      Facsimile: 207-387-2986
                                      byrne.decker@ogletree.com




00714783                                  2
